U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB |X| QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2007 OR |_| TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-26715 AVVAA WORLD HEALTH CARE PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 88-395714 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) Box 459, 1710 Shuswap Ave Lumby,BC, Canada V0E 2G0 (Address of principal executive offices) (Zip Code) (250) 547-2048 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes |_| No |X| State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 15, 2007, 750,000,000 shares of common stock outstanding, $0.001 par value. PART I - FINANCIAL INFORMATION Item 1.Financial Statements: BASIS OF PRESENTATION The accompanying unaudited financial statements are presented in accordance with US generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying statements should be read in conjunction with the audited financial statements for the year ended May 31, 2007. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three months ended August 31, 2007 are not necessarily indicative of results that may be expected for the year ending May 31, 2008. The financial statements are presented on the accrual basis. FINANCIAL STATEMENTS AND EXHIBITS. For the information required by this Item, refer to the Index to Financial Statements appearing on page F-1 of the registration statement. AVVAA World Health Care Products, Inc. (A Development Stage Company) Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Consolidated Statement of Stockholders’ Deficit F-4 Notes to the Consolidated Financial Statements F-6 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Balance Sheets (expressed in U.S. Dollars) (Unaudited) August 31, May 31, $ 2007 $ 2007 Assets Current Assets Cash 74,747 8,571 Accounts receivable, net of allowance of $Nil (May 31, 2007 $Nil) 23,739 27,765 Prepaid expenses and deposits 24,863 16,297 Total Current Assets 123,349 52,633 Property and Equipment (Note 5) 313,056 315,117 Website Development Costs (Note 6) 788 1,541 Deferred Financing Fees (Notes 7(f)) 247,702 267,905 Total Assets 684,895 637,196 Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable 778,877 746,114 Accrued liabilities 10,259,349 5,526,410 Convertible notes, less unamortized discount of $1,402,477 and $1,431,183, respectively (Note 7) 1,477,523 1,372,045 Derivative liabilities (Note 7 and 8) 17,034,350 4,770,077 Due to related parties (Note 9) 1,682,557 1,601,439 Other advances (Note 10) 212,723 211,999 Mortgages payable (Note 11) 358,698 323,926 Total Current Liabilities 31,804,077 14,552,010 Commitments and Contingencies (Notes 1, 16 and 17) Subsequent Events (Note 20) Stockholders’ Deficit Common Stock – 750,000,000 and 100,000,000 shares authorized, respectively, at $0.001 par value; 747,131,489 issued and outstanding (May 31, 2007 - 416,618,146) 747,131 416,618 Additional Paid-in Capital 9,020,449 9,112,102 Deferred Compensation (Note 12) (241,229 ) (273,079 ) Accumulated Other Comprehensive Loss (217,878 ) (171,025 ) Deficit Accumulated During the Development Stage (40,427,655 ) (22,999,430 ) Total Stockholders’ Deficit (31,119,182 ) (13,914,814 ) Total Liabilities and Stockholders’ Deficit 684,895 637,196 (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements.) F-1 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Statements of Operations (expressed in U.S. Dollars) (Unaudited) Accumulated from March 25, 1999 (Date of Inception) For the Three Months Ended to August 31, August 31, $ 2007 $ 2007 2006 $ (Restated) Sales 140,021 3,357 14,086 Cost of Sales 154,503 444 12,915 Provision for obsolete Inventory 337,237 – – Gross Profit (Loss) (351,719 ) 2,913 1,171 Operating Expenses Depreciation and amortization 78,667 6,748 6,958 Impairment loss on assets 310,898 – – Research and development 1,271,163 – 44,448 Selling, general and administrative 10,919,293 304,328 1,017,314 Total Operating Expenses 12,580,021 311,076 1,068,720 Net Loss from Operations (12,931,740 ) (308,163 ) (1,067,549 ) Debt Issue Costs (397,598 ) (40,203 ) (37,034 ) Interest Expense (2,973,090 ) (253,806 ) (314,794 ) Liquidated damages (9,460,000 ) (4,560,000 ) – Other Income 31,145 – – Unrealized (Loss) Gain on Fair Value of Derivatives (14,696,372 ) (12,266,053 ) 3,444,289 Net Income (Loss) (40,427,655 ) (17,428,225 ) 2,024,912 Other Comprehensive Income (Loss) Foreign currency translation gain (loss) (217,878 ) (46,853 ) 3,501 Comprehensive Income (Loss) (40,645,533 ) (17,475,078 ) 2,028,413 Net Income (Loss) Per Share – Basic (0.03 ) 0.03 Net Income (Loss) Per Share –Diluted (0.03 ) 0.0 Weighted Average Common Shares Outstanding (Note 2(q)) Basic 634,756,792 61,786,152 Diluted 634,756,792 5,067,945,985 (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements.) F-2 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (expressed in U.S. Dollars) (Unaudited) Accumulated from March 25, 1999 (Date of Inception) to August 31, For the Three Months Ended August 31, $ 2007 $ 2007 2006 $ (Restated) Operating Activities Net loss (40,427,655 ) (17,428,225 ) 2,024,912 Adjustments to reconcile net loss to net cash used in operating activities Allowance for obsolete inventory 337,237 – – Amortization of deferred compensation and other stock-based compensation 4,982,781 31,850 475,400 Depreciation and amortization 78,667 6,748 6,958 Gain on settlement of debt (13,317 ) – – Impairment loss on assets 310,898 – – Non-cash interest and debt issue costs 3,142,765 218,909 342,065 Recapitalization costs (115,730 ) – – Unrealized loss (gain) on derivative liabilities 14,696,372 12,266,053 (3,444,289 ) Changes in non-cash working capital items Accounts receivable (16,263 ) 4,658 444 Inventory (191,352 ) – 5,391 Prepaid expenses and deposits (16,765 ) (8,347 ) (10,749 ) Due to related parties 92,335 92,335 Accounts payable and accrued liabilities 11,231,988 4,758,737 119,489 Net Cash Used In Operating Activities (5,908,039 ) (57,282 ) (480,379 ) Investing Activities Advance royalty deposits (220,000 ) – – Patent protection costs (11,378 ) – – Purchase of property and equipment (51,588 ) – (2,786 ) Website development costs (7,798 ) – – Net Cash Used In Investing Activities (290,764 ) – (2,786 ) Financing Activities Advances from (repayment to) others 202,385 – (9,010 ) Advances from related parties 2,567,048 – – Repayments to related parties (773,609 ) – (7,851 ) Proceeds from convertible notes 3,550,250 150,000 – Proceeds from issuance of common stock 1,235,637 – – Debt issue costs (387,018 ) (20,000 ) – Net Cash Provided by (used in) Financing Activities 6,394,693 130,000 (16,861 ) Effect of Exchange Rate Changes on Cash (121,143 ) (6,542 ) 2,506 Change in Cash 74,747 66,176 (497,520 ) Cash – Beginning of Period – 8,571 627,163 Cash – End of Period 74,747 74,747 129,643 Supplementary cash flow information (Note 18) (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements.) F-3 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Statement of Stockholders’ Deficit (expressed in U.S. Dollars) (Unaudited) Common Stock Additional Common Stock Additional Paid-in Deferred Accumulated Other Comprehensive Deficit Accumulated During the Development Shares # Amount $ Subscribed $ Capital $ Compensation $ Loss $ Stage $ Total $ Balance – March 25, 1999(Date of Inception) 1 – Stock issued for cash pursuant to a private placement 10,125,000 10,125 – (1,500 ) – – – 8,625 Net loss for the period – Balance – May 31, 1999 10,125,001 10,125 – (1,500 ) – – – 8,625 Net loss for the year – (131,611 ) (131,611 ) Balance – May 31, 2000 10,125,001 10,125 – (1,500 ) – – (131,611 ) (122,986 ) Net loss for the year – (261,767 ) (261,767 ) Balance – May 31, 2001 10,125,001 10,125 – (1,500 ) – – (393,378 ) (384,753 ) Stock issued for cash pursuant to a private placement 1,537,500 1,538 – (257 ) – – – 1,281 Stock issued pursuant to conversion of convertible debentures 450,000 450 – 299,550 – – – 300,000 Net loss for the year – (509,095 ) (509,095 ) Balance – May 31, 2002 12,112,501 12,113 – 297,793 – – (902,473 ) (592,567 ) Re-capitalization transactions – June 28, 2002: Shares of AVVAA World Health Care Products, Inc. (formerly Sierra Gigante Resources Inc.) 2,709,200 2,709 – (99,300 ) (19,118 ) – – (115,709 ) Shares issued for services to be rendered 2,590,000 2,590 – 755,510 (758,100 ) – – – Amortization of deferred compensation – 169,342 – – 169,342 Common stock to be issued – – 181,198 – 181,198 Foreign currency translation adjustment – (68,896 ) – (68,896 ) Net loss for the year – (819,608 ) (819,608 ) Balance at May 31, 2003 17,411,701 17,412 181,198 954,003 (607,876 ) (68,896 ) (1,722,081 ) (1,246,240 ) Shares issued for cash 2,776,131 2,776 (173,698 ) 682,142 – – – 511,220 Shares issued to settle debt 637,840 638 (7,500 ) 211,372 – – – 204,510 Shares issued to settle related party debt 390,000 390 – 268,610 – – – 269,000 Shares issued for services 1,450,000 1,450 – 780,050 (781,500 ) – – – Amortization of deferred compensation – 893,345 – – 893,345 Value of stock options granted – – 75,825 – – – 75,825 Share subscriptions received – – 70,000 – 70,000 Shares cancelled (210,000 ) (210 ) – 210 – Foreign currency translation adjustment – 21,235 – 21,235 Net loss for the year – (2,306,783 ) (2,306,783 ) Balance at May 31, 2004 22,455,672 22,456 70,000 2,972,212 (496,031 ) (47,661 ) (4,028,864 ) (1,507,888 ) Shares issued for cash, subscriptions and consulting services 2,200,000 2,200 (70,000 ) 547,800 – – – 480,000 Shares issued to purchase inventory 500,000 500 – 119,500 – – – 120,000 Shares issued to settle debt 1,213,500 1,213 – 301,719 – – – 302,932 Shares issued to settle related party debt 505,000 505 – 80,295 – – – 80,800 Shares issued for services to be rendered 8,920,700 8,921 – 2,005,383 (2,014,304 ) – – – Amortization of deferred compensation – 1,190,610 – – 1,190,610 Value of stock options granted – – – 210,377 – – – 210,377 Foreign currency translation adjustment – (40,283 ) – (40,283 ) Net loss for the year (Restated) – (3,999,256 ) (3,999,256 ) Balance at May 31, 2005 (Restated) 35,794,872 35,795 – 6,237,286 (1,319,725 ) (87,944 ) (8,028,120 ) (3,162,708 ) Shares issued for services 10,870,700 10,871 – 684,213 (662,500 ) – – 32,584 Stock issued pursuant to conversion of convertible notes 9,304,668 9,305 – 397,087 – – – 406,392 Value of derivative liabilities relating to convertible notes converted to common stock – – – 408,009 – – – 408,009 Value of stock options granted – – – 12,467 – – – 12,467 Amortization of deferred compensation – 1,128,190 – – 1,128,190 Foreign currency translation adjustment – (59,429 ) – (59,429 ) Net loss for the year (Restated) – (10,500,563 ) (10,500,563 ) Balance at May 31, 2006 (Restated) 55,970,240 55,971 – 7,739,062 (854,035 ) (147,373 ) (18,528,683 ) (11,735,058 ) (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements.) F-4 AVVAA World Health Care Products, Inc. (A Development Stage Company) Consolidated Statement of Stockholders’ Deficit (expressed in U.S. Dollars) (Unaudited) Common Stock Additional Common Stock Additional Paid-in Deferred Accumulated Other Comprehensive Deficit Accumulated During the Development Shares # Amount $ Subscribed $ Capital $ Compensation $ Loss $ Stage $ Total $ Balance at May 31, 2006 (Restated) 55,970,240 55,971 – 7,739,062 (854,035 ) (147,373 ) (18,528,683 ) (11,735,058 ) Stock issued for services 10,000,000 10,000 – 290,000 – – – 300,000 Stock issued pursuant to conversion of convertible notes 350,647,906 350,647 – 107,642 – – – 458,289 Value of derivative liabilities relating to convertible notes converted to common stock – – – 711,668 – – – 711,668 Value of stock options granted – – – 263,730 – – – 263,730 Amortization of deferred compensation – 580,956 – – 580,956 Foreign currency translation adjustment – (23,652 ) – (23,652 ) Net loss for the year – (4,470,747 ) (4,470,747 ) Balance at May 31, 2007 416,618,146 416,618 – 9,112,102 (273,079 ) (171,025 ) (22,999,430 ) (13,914,814 ) Stock issued pursuant to conversion of convertible notes 330,513,343 330,513 – (243,423 ) – – – 87,090 Value of derivative liabilities relating to convertible notes converted to common stock – – – 151,770 – – – 151,770 Amortization of deferred compensation – 31,850 – 31,850 Foreign currency translation adjustment – (46,853 ) – (46,853 ) Net loss for the period – (17,428,225 ) (17,428,225 ) Balance at August 31, 2007 747,131,489 747,131 – 9,020,449 (241,229 ) (217,878 ) (40,427,655 ) (31,119,182 ) (The Accompanying Notes are an Integral Part of these Consolidated Financial Statements.) F-5 AVVAA World Health Care Products, Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements (expressed in U.S. dollars) August 31, 2007 (Unaudited) 1.Nature of Operations and Continuance of Business AVVAA World Health Care Products, Inc. (the "Company") was incorporated on June 3, 1998 in the State of Nevada. On June 28, 2002 the Company completed the acquisition of 100% of the common shares of Mind Your Own Skin Products Inc. ("MYOSP"), a company incorporated under the Company Act of the Province of British Columbia, Canada. The purchase transaction consisted of 12,112,501 common shares, after a 1 new for 5 old reverse stock split of the Company's issued common shares. This share issuance resulted in a reverse takeover of the Company by the shareholders of MYOSP. Certain directors and officers of MYOSP became directors and officers of the Company. The consolidated financial statements include the accounts of the Company since the reverse merger and the historical accounts of MYOSP since the date of its inception, March 25, 1999. The Company is a global biotechnology company specializing in providing all natural, therapeutic skin care products. The Company intends to manage the manufacturing, distribution, marketing and sale of health-care products to the countries specified in its distribution agreement. The specified regions for which the Company has the exclusive distribution rights are as follows: North America, Central America, South America, India, South East Asia, West Indies, Greater Antilles, Australia, Africa, China and Great Britain. The Company's mission is to provide to the public medically safe, natural, non-toxic health-care products and specifically products that treat skin abnormalities as well as enhance the natural clarity and texture of healthy skin. The Company has the exclusive distribution rights for patented European skin care products, which are scientifically developed to treat the symptoms of skin diseases including eczema, psoriasis and acne. The Company intends to manufacture and market over-the-counter the Neuroskin line of products through mass marketing food and drug channels initially in the United States. The three flagship core products of the Neuroskin lines are FDA compliant. The Company has developed a business plan and conducted research with respect to marketing the products. The Company is considered a development stage company in accordance with Statement of Financial Accounting Standards (SFAS) No. 7 “Accounting and Reporting by Development Stage Enterprises”. These consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles, on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. As at August 31, 2007, the Company has not recognized significant revenue, has a working capital deficit of $31,680,728 and has accumulated operating losses of $40,427,655 since its inception. The continuation of the Company is dependent upon the continuing financial support of creditors and stockholders and obtaining short-term and long-term financing, generating significant revenue and achieving profitability. These conditions raise substantial doubt about the Company's ability to continue as a going concern. These financial statements do not include any adjustments that might arise from this uncertainty. 2. Summary of Significant Accounting Principles (a) Basis of Presentation The accompanying unaudited consolidated financial statements are expressed in United States dollars and have been prepared by the Company in conformity with accounting principles generally accepted in the United States applicable to interim financial information and with the rules and regulations of the United States Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed, omitted, pursuant to such rules and regulations. In the opinion of management, the unaudited interim consolidated financial statements include all adjustments necessary for the fair presentation of the results of the interim periods presented. All adjustments are of a normal recurring nature, except as otherwise noted below. F-6 2. Summary of Significant Accounting Principles (continued) (a) Basis of Presentation (continued) These consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended May 31, 2007, included in the Company’s Annual Report on Form 10-KSB, filed on November 2, 2007, with the Securities and Exchange Commission. The results of operations for the interim periods are not necessarily indicative of the results of operations for any other interim period or for a full fiscal year. (b) Principles of Consolidation These consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, Mind Your Own Skin Products Inc., AVVAA World Health Care Products (Canada) Ltd. and 648311 B.C. Ltd. All inter-company accounts and transactions have been eliminated. (c) Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from management’s best estimates as additional information becomes available in the future. (d) Year End The Company’s fiscal year end is May 31. (e) Cash and Cash Equivalents The Company considers all highly liquid instruments with a maturity of three months or less at the time of issuance to be cash equivalents. (f) Accounts Receivable Trade and other accounts receivable are reported at face value less any provisions for uncollectible accounts considered necessary. Accounts receivable primarily includes goods and services tax receivable and trade receivables from customers. The Company estimates doubtful accounts on an item-by-item basis and includes over aged accounts as part of allowance for doubtful accounts, which are generally ones that are ninety days or greater overdue. (g) Concentration of Credit Risk Financial instruments, which potentially subject the Company to concentrations of credit risk include cash and accounts receivable. The Company maintains cash in bank accounts that, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant risks on its cash in bank accounts. (h) Inventory Raw materials are recorded at the lower of average cost and replacement cost and finished goods are recorded at the lower of average cost and net realizable value. The Company provides inventory reserves for estimated obsolescence on unmarketable inventory equal to the difference between the cost of inventory and the estimated realizable value based on assumptions about future demand and market conditions. F-7 2. Summary of Significant Accounting Principles (continued) (i) Property and Equipment Property and equipment is recorded at cost and depreciated using the straight-line method. The annual depreciation rates in years are as follows: Building 20 Computer equipment 3 Moulds 3 Office equipment 3 (j) Website Development Costs The Company recognizes the costs associated with developing a website in accordance with the American Institute of Certified Public Accountants Statement of Position No. 98-1, “Accounting for the Costs of Computer Software Developed or Obtained for Internal Use” and the guidance pursuant to the Emerging Issues Task Force (EITF) No. 00-2, “Accounting for Website Development Costs”. Costs associated with the website consist primarily of software purchased from a third party. The Company is capitalizing costs of computer software obtained for internal use in web design and network operations. These capitalized costs are being amortized based on their estimated useful life over three years. Payroll and related costs are not capitalized, as the amounts principally relate to maintenance. Internal costs related to the development of website content are expensed as incurred. (k) Research and Development Research and development costs are charged to operations when incurred and are included in operating expenses. The amounts charged for the period ended August 31, 2007 and 2006 were $Nil and $44,448 respectively. (l) Long-lived Assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-lived Assets”, the carrying value of intangible assets and other long-lived assets is reviewed on a regular basis for the existence of facts or circumstances that may suggest impairment. The Company recognizes impairment losses when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset. Impairment losses, if any, are measured as the excess of the carrying amount of the asset over its estimated fair value. (m) Foreign Currency Translation The Company’s functional and reporting currency is the U.S. dollar. The functional currency of one of the Company’s wholly owned Canadian subsidiaries is the Canadian dollar. Foreign currency transactions and balances are translated in accordance with SFAS, No. 52 “Foreign Currency Translation”. Transactions undertaken in a currency other than the U.S. dollar are remeasured into U.S. dollars using exchange rates at the date of the transaction. Gains and losses arising on remeasurement or settlement of foreign currency denominated transactions or balances are included in the determination of income. Assets and liabilities of the Company’s wholly owned subsidiaries are translated into U.S. dollars using the period end exchange rate. Revenue and expenses are translated using average exchange rates. Translation gains (losses) are recorded in accumulated other comprehensive income (loss) as a component of stockholders’ equity (deficit). Foreign currency transaction gains and losses are included in current operations. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. F-8 2. Summary of Significant Accounting Principles (continued) (n) Deferred Financing Costs In accordance with the Accounting Principles Board Opinion 21 “Interest on Receivables and Payables”, the Company recognizes debt issue costs on the balance sheet as deferred charges, and amortizes the balance over the term of the related debt. The Company follows the guidance in the EITF 95-13 “Classification of Debt Issue Costs in the Statement of Cash Flows” and classifies cash payments for debt issue costs as a financing activity. (o) Revenue Recognition Revenue is derived from the sale of personal care products sold directly to retailers or indirectly through distributors. The Company follows the provisions of the SEC Staff Accounting Bulletin No. 104, “Revenue Recognition”. Revenue from the sale of products is only recognized upon delivery of the product, when persuasive evidence of an arrangement exists, the price is fixed or determinable and collection is probable. If collection is not considered probable, revenue will be recognized when the fee is collected. Until the Company can establish a history of returns, recognition of revenue will be deferred on sales to distributors having right of return privileges until the return period expires. Once a reliable return history is established, such returns will be estimated using historical return rates. In accordance with EITF No. 00-10, “Accounting for Shipping and Handling Fees and Costs”, freight and handling charges billed to customers are recorded as revenue while the corresponding freight and handling costs are recorded as cost of sales. (p) Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. The Company’s accumulated other comprehensive loss consists of the accumulated foreign currency translation adjustments. (q) Basic and Diluted Net Income (Loss) per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share" (SFAS 128). SFAS 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period including stock options, using the treasury stock method, and convertible preferred stock, using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential common shares if their effect is anti-dilutive. Outstanding options of 14,250,000, warrants of 106,118,348, and shares issuable on the conversion of convertible notes have been excluded from the August 31, 2007 calculations as they would be anti-dilutive.Outstanding options of 5,200,000 and warrants of 66,318,348 have been excluded from the August 31, 2006 calculations as they would be anti-dilutive. F-9 2. Summary of Significant Accounting Principles (continued) (q) Basic and Diluted Net Income (Loss) per Share (continued) Components of basic and diluted earnings per share for the three months ended August 31, 2007 were as follows: Three Months Ended August 31, 2007 August 31, 2006 Net income (loss) available to common shareholders (17,428,225 ) 2,024,912 Reduction of interest expense due to conversion ofnotes – 314,794 Adjusted net income (loss) (A) (17,428,225 ) 2,339,706 Weighted average outstanding shares of common stock - Basic (B) 634,756,792 61,786,152 Dilutive securities - Diluted (C) – 5,006,159,833 634,756,792 5,067,945,985 Earnings per share: Basic (A/B) (0.03 ) 0.03 Diluted (A/C) (0.03 ) 0.01 (r) Financial Instruments The fair values of cash, accounts receivable, bank indebtedness, accounts payable, accrued liabilities, convertible notes, mortgages payable, due to related parties and other advances were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Company’s operations are in Canada and virtually all of its assets and liabilities are giving rise to significant exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. (s) Derivative Liabilities In the case of non-conventional convertible debt, the Company bifurcates its embedded derivative instruments and records them under the provisions of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”), as amended, and EITF Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”).The Company’s derivative financial instruments consist of warrant derivatives and embedded derivatives related to the non-conventional notes described in Note 7.The accounting treatment of derivative financial instruments requires that the Company record the derivatives at their fair values on the date of the agreement and at each subsequent balance sheet date.Any change in fair value will be recorded as non-operating, non-cash income or expense at each reporting date. (t) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109 “Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. F-10 2. Summary of Significant Accounting Principles (continued) (u) Stock-based Compensation The Company records stock based compensation in accordance with SFAS 123(R), “Share-Based Payments,” which requires the measurement and recognition of compensation expense, based on estimated fair values, for all share-based awards, made to employees and directors, including stock options. In March2005, the Securities and Exchange Commission issued SAB 107 relating to SFAS 123(R). The Company applied the provisions of SAB 107 in its adoption of SFAS 123(R). SFAS 123(R) requires companies to estimate the fair value of share-based awards on the date of grant using an option-pricing model. The Company uses the Black-Scholes option-pricing model as its method of determining fair value. This model is affected by the Company’s stock price as well as assumptions regarding a number of subjective variables. These subjective variables include, but are not limited to the Company’s expected stock price volatility over the term of the awards, and actual and projected employee stock option exercise behaviors. The value of the portion of the award that is ultimately expected to vest is recognized as an expense in the consolidated statement of operations over the requisite service period. Shares issued for non-cash consideration were valued (1) based on the fair value of the services and/or goods provided when these amounts were more readily determinable than the value of the shares at the date of issue; and (2) based on the fair market value of the shares at the date of issue when their value was more readily determinable than the value of the services provided. No tax benefits were attributed to stock-based compensation expense because a full valuation allowance was maintained for all net deferred tax assets. (v) Reclassifications Certain reclassifications have been made to the prior year’s financial statements to conform to the current period’s presentation. (w) Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
